Title: Richard Cranch to John Adams, 18 January 1781
From: Cranch, Richard
To: Adams, John


     
      My dear Friend and Bror.
      Boston Jany: 18th: 1781
     
     As there is a Vessell now here bound for Holland by which (if not sooner) you will doubtless hear various accounts of the Affair that has lately happen’d in the Pensilvania Line of the Army, I embrace the Oportunity to let you know the true state of that affair as far as the Genl. Court has been inform’d of it, to prevent your being misled by false Reports. Genl. Knox who left Head Quarters the 5th. Instant arriv’d here Express last Sunday with Dispatches from Genl. Washington respecting the affairs of the Army, to be laid before the Genl. Court which is now sitting. He was heard before the two Houses.—His account of the Matter, as near as I can collect it, was as follows.—The Soldiers of the Pensilvania Line complained that they were unjustly held to serve during the War, when they inlisted, as they say, conditionally for three Years or during the War; supposing it left at their Option to leave the Service at the end of three Years if they pleas’d. They complain’d also that their Wages was near twelve Months behind-hand. That they were unprovided with sufficient Clothing, and short of Provision. All these Grievances seem’d to be agravated in their Minds, on seeing the new Recruits, for filling up the Army, come to Camp with good Clothes and Money in their Pockets (having received a Bounty of twenty four hard Dollars each) while they themselves, who had born the Burden and heat of the Day, were neglected. These Discontents were carried to such a Hight that on the Evening of the first of Jany. Instt. and the Day following, the greatest part of the non-Commission Officers and Soldiers of the Pensilvania Line, amounting to about two Thousand, refused to serve any longer in the Army unless their Grievances were redress’d; and seizing six Field Pieces, stood on the Defensive. The Commission Officers and some of the Men who endeavour’d to quell them, were fir’d upon; one Officer (a Capt.) was kill’d, and several wounded. Some also of the Insurgents were kill’d. After this they march’d to Prince-Town where they determined to make a Stand; for the Purpose, as I conceive, of treating with the Government of Pensilvania about the Redress of their Grievances.—I cannot find from the best Enquiery that I can make, that the Insurgents were moved by any Disaffection to the American Cause, or from any formal design of helping the Enemy, but merely for the Purpose of getting their Grievances removed.
     The Genl. Court of this Commonwealth is taking Measures for retrieving the sunk Credit of this Government; for which purpose we are repealing all Laws making Paper-Money a Tender at any other Rate than the current Exchange. We are making a Law that all Debts due from Government shall be liquidated to their just Value, and then to have Interest allow’d annually in hard Money or Paper equivalent. This, it is expected, will induce the loaning of Money freely to Government. Besides this we have in contemplation Imposts and Excises. Without Loans we fear the Taxes will be too heavy to be born, (without murmuring), by the People at large.
     We have received Letters from Mr. Austin informing the Court of the large Advances made for this Government by Messrs. Deneufville & Sons, and the Court has given Direction for the immediate purchasing of Bills of Exchange equall to three Thousand Pounds, to be remitted with a Letter of Thanks to that worthy House for their generous Exertions in our favour.
     I am so hurried with publick Business that I cannot be so particular on our publick Affairs as I could wish. I must therefore leave some room to tell you that your Hond. Mother and your Brother are well; Your Dear Lady and Children were well last Sunday when I pass’d the Evening at your House. Father Smith, Uncles Quincy, Thaxter, Tufts and Smith are well with their Families.
     Please to give my kindest regards to your dear little Boys and to Mr. Thaxter. Mrs. Cranch and our Children join me in wishing you all the success and Happiness that the warmest affection can dictate. A Line from you would greatly oblige your Bror.,
     
      R: Cranch
     
     
      P.S. Should Messrs: Deneufville & Sons think of making a tryal here in the Commission way I should be glad to serve them. I find the general advance on European Goods is three Pounds Sterling here, for what cost one Pound sterling there. Such Articles as suit the Ladies would be very saleable, also Linnens.
     
     
    